                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROILNA
                             WESTERN DIVISION

                                  No. 5:21-CV-00031-M


UNITED STATES OF AMERICA,                 )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )
                                          )
$112,570.00 IN U.S. CURRENCY,             )
                                          )
               Defendant.                 )


                                   CONSENT ORDER

      By signing below, the undersigned parties have informed the Court the

following:

      1.       They have settled the litigation in this matter.

      2.       No other person has filed a claim to the defendant property within the

time prescribed by law, and all parties who claim an interest in the defendant

property have consented to the entry of this Order.

      It is, therefore,

      ORDERED that Claimant shall forfeit to the United States of America

$106,000.00 of the subject currency seized, to be disposed of by the United States

Department of Treasury according to law;



                                              1




             Case 5:21-cv-00031-M Document 9 Filed 04/09/21 Page 1 of 2
        ORDERED that the United States shall return to the Claimant $6,570.00 of

the subject currency seized, less any debt owed to the United States, any agency of

the United States, or any other debt in which the United States is authorized to

collect.   Payment to be made payable to Claimant via electronic funds transfer

according to the information provided by Claimant on the executed SF 3881 ACH

Vendor/ Miscellaneous Payment Enrollment Form;

        ORDERED that each party shall bear its own attorneys' fees, costs and

expenses in this litigation; and

        Upon the entry of this order, the Clerk of Court is DIRECTED to close this

case.

        SO ORDERED this fl~ay of    Jlt,,'f .   2021.




                                        ?~ 1 r/l~_g,/~ r
                                        RICHARD E. MYERS II
                                        Chief United States District Judge


Consented to by:


MA~~
Attorney for United States of America



GAMEILHAMOED
Claimant Pro Se


                                          2




           Case 5:21-cv-00031-M Document 9 Filed 04/09/21 Page 2 of 2
